UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1638



KEN BATCHELDER, M.A.,

                                              Plaintiff - Appellant,

          versus


MARK L. EARLEY, Attorney General of Virginia;
ROBERT GROSS; GILLIAN T. CELL, Provost;
GEOFFREY FEISS; CHANDOS BROWN; ROBERT B.
ARCHIBALD, Dean; FRANZ GROSS, Dean; ROBERT
SCHOLNICK; ANY OTHER COLLEGE OR STATE OF
VIRGINIA OFFICIALS YET TO BE NAMED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Henry C. Morgan, Jr., District
Judge. (CA-99-44-4)


Submitted:   September 21, 2000       Decided:   September 27, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ken Batchelder, Appellant Pro Se. Joan W. Murphy, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ken Batchelder appeals the district court’s order dismissing

his action challenging his dismissal from a graduate program at the

College of William and Mary.   We have reviewed the record and the

district court’s opinion and find no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court.         See

Batchelder v. Earley, No. CA-99-44-4 (E.D. Va. Apr. 18, 2000).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2